DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to German Patent Application No. DE102018218057.1, filed on October 22, 2018 acknowledged. Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR
41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 19, 2019 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the multiple depictions of the symbol, the three dimensional vector, three dimensional angle including the angle vertex and the angular width must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 
Claim Objections
Claims 9, 10, and 15 are objected to because of the following informalities:   Appropriate correction is required.
Regarding claims 9 and 10 in view of the paragraph [0031] of the specification “wherein a latency elapsing between the acquisition of one of the images and a correction of a movement of the patient detected by means of this image” should be read as “wherein a latency elapsing between the acquisition of one of the images and the correction of a movement of the patient detected by means of this image is determined”.
Claim 15 appears to be written in an independent form and is also referring back to the claim 1.  In an interpretation claim 15 may be interpreted as an independent claim and in a different interpretation claim 15 may also be interpreted as a dependent claim since the claim refers back to the claim 1. In order to avoid any possible ambiguity, it is suggested to re-write the claim 15 including the limitations from claim 1 to ensure that it is an independent claim without referring back to claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 14 recites “The magnetic resonance system as claimed in claim 13, wherein the magnetic resonance system is configured to carry out the method as claimed in Claim 1.”  Therefore Claim 14 is dependent on claim 13 and referring back to claim 1.  The body of Claim 1 recites a method of “acquiring images of the patient by a camera in real time; determining a movement of the patient and a degree of the movement of the patient by evaluating the images; and depicting a symbol symbolizing a part of the patient, wherein a depicted property of the symbol depicts the degree of the movement.” The body of Claim 13 recites a system configured to “use the camera to acquire images of the patient located in the magnetic resonance system in real time; use the computer to determine a movement of the patient and a degree of the movement of the patient by evaluating the images; and depict a symbol on the display symbolizing a part of the patient, wherein a depicted property of the symbol depicts the degree of the movement.” As shown above the system of Claim 13 claims the functional limitations that are listed in Claim 1 with added structure such as a camera and display.  Therefore by claiming that the system of Claim 13 is configured to carry out the method of Claim 1 Claim 14 does not further limit the subject matter of Claim 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-4, 11-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 20160035108 A1), and further in view of Oh et al. (US 20140378816 A1).
Regarding Claim 1, Yu et al. hereinafter Yu discloses a method for monitoring a patient in a magnetic resonance system (Para [0006] – “The disclosure herein provides systems, devices, and methods for tracking and compensating for patient motion during a medical imaging scan, such as during a magnetic resonance imaging scan”), comprising:
acquiring images of the patient by a camera in real time (Para [0191] – “to enable real-time motion tracking during a medical imaging scan, in some embodiments, a motion compensation system must operate at a speed of at least 100 Hz, for example, performing an object orientation estimate at a rate of at least 100 times per second”, Para [0126] – “The motion compensation system 100 illustrated in FIGS. 1A and 1B comprises a motion tracking system 102, a scanner 104, a scanner controller 106, two detectors 108, and an optical marker or target 110”, Para [0127] – “The detectors 108 can be, for example, digital cameras capable of acquiring images of the optical marker 110 and transmitting those images to the motion tracking system 102”, therefore the cameras capture images in real time);
determining a movement of the patient and a degree of the movement of the patient by evaluating the images (Para [0017] – “a tracking engine configured to determine a pose of the object in six degrees of freedom by analyzing the first and second images”, Para [0236] – “The target size, rotation angles and translation vector determine the relative displacement of the three target centroids precisely in three dimensions”); and
Conversely Yu does not teach depicting a symbol symbolizing a part of the patient, wherein a depicted property of the symbol depicts the degree of the movement.
depicting a symbol symbolizing a part of the patient (Fig. 17 shows a symbol of a face/head with the image of the patient being a face/head), wherein a depicted property of the symbol depicts the degree of the movement (Fig.17 shows a property of the symbol (color) change as the degree of movement changes).

    PNG
    media_image1.png
    355
    690
    media_image1.png
    Greyscale

Yu and Oh are both analogous arts considering they are both in the field of detecting head movement in an MRI system.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate the symbol of Oh to achieve the same results. One would have motivation to combine because “the system advantageously provides the examinee or a user with the guide information regarding the motion. That is, the examinee and the user may easily compare a position of a current imaging part with a position suitable for the imaging” (Para [0086]).
Regarding Claim 2, Yu and Oh disclose all the elements of the claimed invention as cited in claim 1.
Conversely Yu does not teach wherein the symbol is a head symbol of the head of the patient or the property is a color of the symbol.
wherein the symbol is a head symbol of the head of the patient (Fig. 17 reproduced above shows a symbol of a face/head with the image of the patient being a face/head) or the property is a color of the symbol (Fig.17 shows a property of the symbol (color) change as the degree of movement changes).
Yu and Oh are both analogous arts considering they are both in the field of detecting head movement in an MRI system.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate the symbol of Oh to achieve the same results. One would have motivation to combine because “the system advantageously provides the examinee or a user with the guide information regarding the motion. That is, the examinee and the user may easily compare a position of a current imaging part with a position suitable for the imaging” (Para [0086]).
Regarding Claim 3, Yu and Oh disclose all the elements of the claimed invention as cited in claim 1.
Yu further discloses wherein the determination of the movement of the patient comprises the determination of a direction of the movement of the patient (Para [0204] – “Using two cameras, a stereo view of the centroid projections can be used to determine the 3D location in space of each target centroid, and the 6-DOF displacement vector can then be determined through a simple matrix inversion”, Para [0041] – “The six degrees of freedom movements are over orthogonal directions x, y, and z and roll, pitch and yaw angles. Direction x is along the spinal axis. Direction y perpendicular to x is along the shoulder to shoulder direction and direction z is perpendicular to both x and y and in the floor-to-ceiling direction assuming the patient is lying on his back parallel to the floor. The roll angle is about the x-axis; the angle made by a shaking head “No”. The pitch angle is about the y-axis; the angle made by shaking head “Yes” and the Yaw angle is about the z-axis, the angle made by leaning head toward a , and
Conversely Yu does not teach wherein the depiction of the symbol comprises a depiction of a movement of the symbol, wherein a direction of the movement of the symbol corresponds to a direction of the movement of the patient.
However Oh discloses wherein the depiction of the symbol comprises a depiction of a movement of the symbol (Fig. 14 shows a symbol depicting movement), wherein a direction of the movement of the symbol corresponds to a direction of the movement of the patient (Fig. 14 shows a symbol turned to the same degree as the patient, Para [0081] – “The medical imaging apparatus 100 may identify and display the angle of the examinee's head for capturing from an unsuitable angle by using the graphical data 1410”).
Yu and Oh are both analogous arts considering they are both in the field of detecting head movement in an MRI system.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate the symbol of Oh to achieve the same results. One would have motivation to combine because “the system advantageously provides the examinee or a user with the guide information regarding the motion. That is, the examinee and the user may easily compare a position of a current imaging part with a position suitable for the imaging” (Para [0086]).
Regarding Claim 4, Yu and Oh disclose all the elements of the claimed invention as cited in claim 1.
Conversely Yu does not teach wherein the determination and depiction of the degree enables a distinction based on the property of the symbol as follows:
the movement of the patient is completely correctable during a measurement with the magnetic resonance system,
The movement of the patient is only partially correctable during a measurement with the magnetic resonance system, or
The movement of the patient is not correctable in any way during a measurement with the magnetic resonance system.
However Oh discloses wherein the determination and depiction of the degree enables a distinction based on the property of the symbol (Fig. 17 depicts two properties of the symbol based on a degree of motion, Para [0085] – “As shown, since the motion of the examinee is equal to or greater than a threshold value, the medical imaging apparatus 100 may display a symbol 1740 indicating that recapturing is necessary as the guide information”, therefore when the symbol is gray/shaded the degree of motion is above the threshold)as follows:
the movement of the patient is completely correctable during a measurement with the magnetic resonance system (Para [0069] – “In operation 740, the medical imaging apparatus 100 provides guide information in response to comparing a motion of an examinee with a threshold value and indicating that recapture of an image is necessary since a level of motion of the examinee is serious or an imaging protocol is suspended. The medical imaging apparatus 100 may also provide the guide information indicating that although the motion is detected, the detected motion may be disregarded since the detected motion slightly affects the imaging or the detected motion may be corrected through image post-processing”, therefore it is interpreted the threshold value is used a determining factor for an image being corrected for motion or needing recaptured, Fig. 9 shows a scale of when the movement can be corrected and when recapturing is necessary, Fig. 17 shows a white symbol when motion is below the threshold, Para [0085] – “If the motion of the examinee is detected to be smaller than the threshold value, the medical imaging apparatus 100 may display a symbol 1780 indicating that it is unnecessary to suspend or delay the imaging as the guide information”),
The movement of the patient is only partially correctable during a measurement with the magnetic resonance system, or
the movement of the patient is not correctable in any way during a measurement with the magnetic resonance system (Para [0069] – “In operation 740, the medical imaging apparatus 100 provides guide information in response to comparing a motion of an examinee with a threshold value and indicating that recapture of an image is necessary since a level of motion of the examinee is serious or an imaging protocol is suspended. The medical imaging apparatus 100 may also provide the guide information indicating that although the motion is detected, the detected motion may be disregarded since the detected motion slightly affects the imaging or the detected motion may be corrected through image post-processing”, therefore it is interpreted the threshold value is used a determining factor for an image being corrected for motion or needing recaptured, Fig. 9 shows a scale of when the movement can be corrected and when recapturing is necessary, Fig. 17 shows a gray/shaded symbol when motion is above the threshold, Para [0085] – “As shown, since the motion of the examinee is equal to or greater than a threshold value, the medical imaging apparatus 100 may display a symbol 1740 indicating that recapturing is necessary as the guide information”).
Yu and Oh are both analogous arts considering they are both in the field of detecting head movement in an MRI system.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate the symbol of Oh to achieve the same results. One would have motivation to combine because “the system advantageously provides the examinee or a user with the guide information regarding the motion. That is, the examinee and the user may easily compare a position of a current imaging part with a position suitable for the imaging” (Para [0086]).
Regarding Claim 11, Yu and Oh disclose all the elements of the claimed invention as cited in claim 1.
wherein the determination of the movement of the patient and the degree of the movement of the patient (Para [0017] – “a tracking engine configured to determine a pose of the object in six degrees of freedom by analyzing the first and second images”, Para [0236] – “The target size, rotation angles and translation vector determine the relative displacement of the three target centroids precisely in three dimensions”) comprises:
acquiring a plurality of consecutive movements of the patient (Para [0144] – “In some embodiments, the motion data feed generator 324 is configured to obtain multiple object poses and to combine these, such as by averaging, before sending them to the scanner controller 106”, as shown in Fig. 3B the motion data feed generator is part of the motion tracking system which receives its data from the detectors [cameras] and as cited above in independent claim 1 the cameras acquire images in real-time therefore the motion feed generator is acquiring a plurality of consecutive movements),
Determining for each of these movements in each case a degree of the respective one of the movements by evaluating the images (As shown in Fig. 3B the motion data feed generator receives its data from the motion database or the tracking engine, Para [0147] – “The components of the tracking engine 334 can be configured to operate to track the motion of an object or patient using, for example, the process flow described below with reference to FIG. 7C.”, as cited above the motion tracking system receives its data from the detectors [camera] which acquire images in real time therefore it is interpreted the movement is determined for each case), and

    PNG
    media_image2.png
    481
    693
    media_image2.png
    Greyscale

determining the degree of a total movement that comprises the detected consecutive movements of the patient as a function of the degrees of these movements and a number of these movements (Para [0144] – “In some embodiments, the motion data feed generator 324 is configured to obtain multiple object poses and to combine these, such as by averaging, before sending them to the scanner controller 106”, therefore a total movement is determined based on the consecutive movements in between the time of motion acquisition and sending the movements to the scanner controller), and
Conversely Yu does not teach wherein the depiction of the symbol comprises:
Depicting the symbol in that the property of the symbol depicts the degree of the total movement.
However Oh discloses wherein the depiction of the symbol (Fig. 14 reproduced above) comprises:
depicting the symbol in that the property of the symbol depicts the degree of the total movement (Para [0074] – “the medical imaging apparatus 100 may detect the motion of the examinee 1130 by measuring a change in a color, chroma, and brightness characteristics of each pixel of a moving image”, Para [0060] – “FIG. 3 shows a flowchart of an information providing method using the structure of the medical imaging apparatus 100. Operations are time serially processed by the sensor 110, the motion calculation unit 120, the user interface unit 130, the controller 140, the capturing unit 150, the image processor 160, the communication unit 170, the imaging protocol manager 180, and the memory 190”, therefore because the apparatus is using a moving image and the operations are time serially processed it can be interpreted the degree of movement depicted in the property of the symbol in Fig. 14 is a total movement in the operation processed by the sensor).
Yu and Oh are both analogous arts considering they are both in the field of detecting head movement in an MRI system.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate the symbol of Oh to achieve the same results. One would have motivation to combine because “the system advantageously provides the examinee or a user with the guide information regarding the motion. That is, the examinee and the user may easily compare a position of a current imaging part with a position suitable for the imaging” (Para [0086]).
Regarding Claim 12, Yu and Oh disclose all the elements of the claimed invention as cited in claim 1.
Yu further discloses wherein the steps of the acquisition of the images of the patient, the determination of the movement of the patient, and the degree of the movement of the patient, […], are performed before an actual measurement by means of the magnetic resonance system (Fig. 7B – acquiring images (728), determining movement (736), and the degree of movement (736) are performed prior to scanner controller adjusting scanner to compensate for motion (740) therefore it is , and

    PNG
    media_image3.png
    478
    690
    media_image3.png
    Greyscale

Conversely Yu does not teach the depiction of the symbol, are performed before an actual measurement by means of the magnetic resonance system, and
However Oh discloses the depiction of the symbol, are performed before an actual measurement by means of the magnetic resonance system (Fig. 6 shows method steps where motion is detected and in step (660) guide information is provided according to comparison result which occurs before the step of proceed with protocol (690), Para [0084] – “FIG. 17 shows a system providing guide information using an image of an examinee”, therefore the depiction of the symbol in Fig. 17 is performed before the MRI measurement), and
Yu and Oh are both analogous arts considering they are both in the field of detecting head movement in an MRI system.

Regarding Claim 15, Yu discloses A non-transitory computer program product that comprises a program and loadable directly into a memory of a programmable control facility of a magnetic resonance system with computer configured to execute the steps of the method (Para [0022] – “Certain embodiments comprise a computer readable, non-transitory storage medium having a computer program stored thereon for causing a suitably programmed computer system to process by one or more processors computer-program code by performing a method of tracking motion of an object when the computer program is executed on the suitably programmed computer system”) as claimed in claim 1 (Yu and Oh disclose the method of claim 1 as cited above)
Conversely Yu does not teach when the program is executed in the control facility of the magnetic resonance system.
However Oh discloses when the program is executed in the control facility of the magnetic resonance system (Para [0090] – “The embodiments of the present invention may be written as computer programs and may be implemented in general-use digital computers that execute the programs using a computer-readable recording medium”, Para [0051] – “The output unit 134 may output the guide information both to the user positioned in a console room and to the examinee positioned in a shield room”).
Yu and Oh are both analogous arts considering they are both in the field of detecting head movement in an MRI system.
.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 20160035108 A1), Oh et al. (US 20140378816 A1), and further in view of Lee et al. (US 20170055925 A1).
Regarding Claim 5, Yu and Oh disclose all the elements of the claimed invention as cited in claim 1.
Yu further discloses wherein the evaluation of the images comprises the detection of a marker on the patient (Para [0010] – “In some embodiments, determining whether each digital image includes the optical marker comprises”, Fig. 5E shows the marker placed on the patient), and

    PNG
    media_image4.png
    633
    598
    media_image4.png
    Greyscale


wherein the depiction of the symbol depicts whether the marker is detected or whether the marker is not detected.
However Lee et al. hereinafter Lee discloses wherein the depiction of the symbol depicts whether the marker is detected or whether the marker is not detected (Fig. 5A show markers Ma, Mb, and Mc showing the position of sensors 26a, 26b, 26c, therefore it is interpreted the markers are only shown when the sensors are visible), .
Yu and Lee are both analogous arts considering they are both in the field of using markers for positioning of a camera.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate depiction of Lee to achieve the same results. One would have motivation to combine because “Since the X-ray irradiation window B1 displayed by being overlapped on the camera image 152 is based on a two-dimensional coordinate system” (Para [0186]) therefore it allows a user to see when the camera is in the correct position.
Regarding Claim 6, Yu and Oh disclose all the elements of the claimed invention as cited in claim 1.
Yu further discloses wherein the evaluation of the images comprises a determination whether the camera is calibrated or whether the camera is not calibrated Para [0140] – “In other embodiments, the calibration engine 306 is utilized for at least some calibration procedures during some or all motion tracking procedures”, Para [0413] – “Camera position calibrations need only be performed periodically or when changes to camera positions are suspected”, therefore it is interpreted the camera is recalibrated when it is determined that the camera is no longer calibrated), and
Conversely Yu does not teach wherein the depiction of the symbol comprises that the symbol depicts whether the camera is calibrated or whether the camera is not calibrated.
wherein the depiction of the symbol comprises that the symbol depicts whether the camera is calibrated or whether the camera is not calibrated (Para [0023] – “a display unit that displays information related to the calibration when the calibration is required”, Para [0285] – “Since the information simply needs to be conveyed, a method of outputting a warning is not limited”).
Yu and Lee are both analogous arts considering they are both in the field of using markers for positioning of a camera.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate depiction of Lee to achieve the same results. One would have motivation to combine because “Since the X-ray irradiation window B1 displayed by being overlapped on the camera image 152 is based on a two-dimensional coordinate system” (Para [0186]) therefore it allows a user to see when the camera is in the correct position.
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 20160035108 A1), Oh et al. (US 20140378816 A1), and further in view of Godenschweger et al. NPL 2016 (“Motion correction in MRI of the brain”).
Regarding Claim 7, Yu and Oh disclose all the elements of the claimed invention as cited in claim 1.
Yu further discloses wherein the determination of the movement of the patient and the degree of the movement of the patient (Para [0017] – “a tracking engine configured to determine a pose of the object in six degrees of freedom by analyzing the first and second images”, Para [0236] – “The target size, rotation angles and translation vector determine the relative displacement of the three target centroids precisely in three dimensions”) comprises:
determining a three-dimensional vector connecting a point of the patient in one of the images acquired at a first time point with the same point of the patient in one of the images acquired at a second time point (Para [0204] – “Using two cameras, a stereo view of the centroid projections can be 3D location in space of each target centroid, and the 6-DOF displacement vector can then be determined through a simple matrix inversion”, Para [0191] – “For example, to enable real-time motion tracking during a medical imaging scan, in some embodiments, a motion compensation system must operate at a speed of at least 100 Hz.”, Para [0202] – “In order to reliably track head motions as fast as 2 cm/second and head rotations as fast as 10 degrees per second, a camera frame rate of about 100 Hz is desired”, therefore with a camera frame rate of 100 Hz and the motion compensation system operating at a speed of 100Hz it is interpreted the displacement vector is a displacement between two consecutive images); and
Vector (Para [0204] – “the 6-DOF displacement vector can then be determined through a simple matrix inversion”)
Conversely Yu does not teach determining the degree of the movement in that the length of the […] is divided by a time period elapsing between the first time point and the second time point.
However Godenschweger et al. hereinafter Godenschweger discloses determining the degree of the movement in that the length of the […] is divided by a time period elapsing between the first time point and the second time point (Pg. 5 first Para. – “In general these are six parameters to describe position and orientation of an object from which the translational and rotational motion between time points can be determined”, it is interpreted the six parameters are the six degrees of freedom, Pg. 14-15 bridging Para. – “The best implementations using external tracking systems such as described in (Andrews-Shigaki et al 2011, Maclaren et al 2012) have a latency of about 20–30 ms. Thus, for a resolution of 1.0 mm, velocities of about 3.0–10.0 mm s−1 would be acceptable”, Pg. 11 Para. 4 – “Knowing the translation in each direction Δx, Δy, and Δz”, therefore based on the known translation one would have motivation to compute the length of the translation and divide it by the latency to determine if it is in the acceptable range, latency is defined on Pg. 14 Para. 5 as “The latency of the entire system including pose detection, data transfer, gradient recalculation, and DSP update”, Pg. 13 .
Yu and Godenschweger are both analogous arts considering they are both in the field of correcting patient movement in an MRI system.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate the degree of movement of Godenschweger to achieve the same results. One would have motivation to combine because “prospective motion correction proved to be a flexible tool that can be implemented into all MR sequences” (Pg. 15 Para. 3).
Regarding Claim 8, Yu and Oh disclose all the elements of the claimed invention as cited in claim 1.
Yu further discloses determining a three-dimensional angle, which is spanned by a point of the patient in at least one of the images acquired at a first time point and the same at least one point of the patient in one of the images, acquired at a second time point and a corresponding angle vertex (Para [0204] – “Using two cameras, a stereo view of the centroid projections can be used to determine the 3D location in space of each target centroid, and the 6-DOF displacement vector can then be determined through a simple matrix inversion”, Para [0041] – “The six degrees of freedom movements are over orthogonal directions x, y, and z and roll, pitch and yaw angles…The roll angle is about the x-axis; the angle made by a shaking head “No”. The pitch angle is about the y-axis; the angle made by shaking head “Yes” and the Yaw angle is about the z-axis, the angle made by leaning head toward a shoulder”, therefore the 6-DOF vector includes a three-dimensional angle where the angle vertex is the point where the axes meet, Para [0191] – “For example, to enable real-time motion tracking during a medical imaging scan, in some embodiments, a motion compensation system must operate at a speed of at least 100 Hz.”, Para [0202] – “In order to reliably track head motions as fast as 2 cm/second and head , and
Conversely Yu does not teach determination of the degree of the movement in that a angular width of the three-dimensional angle is divided by a time period elapsing between the first time point and the second time point.
However Godenschweger discloses determination of the degree of the movement in that a angular width of the three-dimensional angle is divided by a time period elapsing between the first time point and the second time point (Pg. 5 first Para. – “In general these are six parameters to describe position and orientation of an object from which the translational and rotational motion between time points can be determined”, it is interpreted the six parameters are the six degrees of freedom including roll, pitch, and yaw angles, Pg. 14-15 bridging Para. – “The best implementations using external tracking systems such as described in (Andrews-Shigaki et al 2011, Maclaren et al 2012) have a latency of about 20–30 ms. Thus, for a resolution of 1.0 mm, velocities of about 3.0–10.0 mm s−1 would be acceptable”, therefore based on the known translation and rotation values in the form roll, pitch, and yaw angles one would have motivation to compute the length of the translation as well as the 3D angle and use these values along with basic trigonometric functions to convert the angle to a length/distance measurement to be able to determine if it is in the acceptable range and further divide the length/distance by the latency to determine if it is in the acceptable range, latency is defined on Pg. 14 Para. 5 as “The latency of the entire system including pose detection, data transfer, gradient recalculation, and DSP update”, Pg. 13 Para. 2 – “Prospective correction techniques perform a real-time update of the image acquisition” therefore it is interpreted the pose detection would occur again after the DSP update therefore the translation distance would be divided by the time period between the first and second time point.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate the degree of movement of Godenschweger to achieve the same results. One would have motivation to combine because “prospective motion correction proved to be a flexible tool that can be implemented into all MR sequences” (Pg. 15 Para. 3).
Regarding Claim 9, Yu, Oh, and Godenschweger disclose all the elements of the claimed invention as cited in claims 1 and 7.
Yu discloses a vector (Para [0204] – “the 6-DOF displacement vector can then be determined through a simple matrix inversion”)
Conversely Yu does not teach wherein a latency elapsing between the acquisition of one of the images and a correction of a movement of the patient detected by means of this image, and
Wherein the movement of the patient is classed as completely correctable if a quotient of the length of the […] and the latency is below a predetermined threshold value. 
However Godenschweger discloses wherein a latency elapsing between the acquisition of one of the images and a correction of a movement of the patient detected by means of this image (Pg. 14 Para. 5 – “The latency of the entire system including pose detection, data transfer, gradient recalculation, and DSP update” Pg. 14 Para. 2 – “The position and orientation of the imaging volume is then modified corresponding to these differences. The new imaging volume parameters are handed over to the scanner, which calculates the gradients and frequencies accordingly. The calculation requires time (typically milliseconds) and the updated gradient waveforms need to be transferred to the executing digital signal processor (DSP) before they can be applied”, therefore DSP corrects the movement), and
Wherein the movement of the patient is classed as completely correctable if a quotient of the length of the […] and the latency is below a predetermined threshold value (Pg. 14 has a heading that velocities of about 3.0–10.0 mm s−1 would be acceptable”, therefore it is interpreted the predetermined threshold would be 10mm/s, as cited and explained above in the claim 7 rejection one would have motivation to calculate the length of the displacement based on Δx, Δy, and Δz and divide the value by the latency to have a velocity value to compare to the threshold value to determine if the motion can be corrected).
Yu and Godenschweger are both analogous arts considering they are both in the field of correcting patient movement in an MRI system.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate the degree of movement of Godenschweger to achieve the same results. One would have motivation to combine because “prospective motion correction proved to be a flexible tool that can be implemented into all MR sequences” (Pg. 15 Para. 3).
Regarding Claim 10, Yu, Oh, and Godenschweger disclose all the elements of the claimed invention as cited in claims 1 and 7.
Conversely Yu does not teach wherein a latency elapsing between the acquisition of one of the images and a correction of a movement of the patient detected by means of this image, and
Wherein the movement of the patient is classed as completely correctable if a quotient of the angular width and the latency is below a predetermined threshold value.
However Godenschweger discloses wherein a latency elapsing between the acquisition of one of the images and a correction of a movement of the patient detected by means of this image (Pg. 14 Para. 5 – “The latency of the entire system including pose detection, data transfer, gradient recalculation, and , and
wherein the movement of the patient is classed as completely correctable if a quotient of the angular width and the latency is below a predetermined threshold value (Pg. 14 has a heading that reads “5.3 Latency and velocity tracking systems” which falls below the heading on Pg. 13 that reads “5. Prospective motion correction”, therefor it is interpreted the latency and velocity tracking system is a method of motion correction, Pg. 14-15 bridging Para. “The best implementations using external tracking systems such as described in (Andrews-Shigaki et al 2011, 2012) have a latency of about 20–30 ms. Thus, for a resolution of 1.0 mm, velocities of about 3.0–10.0 mm s−1 would be acceptable”, therefore it is interpreted the predetermined threshold would be 10mm/s, Pg. 5 first Para. – “In general these are six parameters to describe position and orientation of an object from which the translational and rotational motion between time points can be determined”, it is interpreted the six parameters are the six degrees of freedom including roll, pitch, and yaw angles therefore based on the determined translation and rotation values in the form roll, pitch, and yaw angles one would have motivation to compute the length of the translation as well as the 3D angle and use these values along with basic trigonometric functions to convert the angle to a length/distance [angular width] measurement to be able to determine if it is in the acceptable range and further divide the length/distance by the latency to determine if it is in the acceptable range).
Yu and Godenschweger are both analogous arts considering they are both in the field of correcting patient movement in an MRI system.
.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 20160035108 A1), Huang et al. (US 20150115963 A1) and further in view of Oh et al. (US 20140378816 A1).
Regarding Claim13, Yu discloses a magnetic resonance system for monitoring a patient (Para [0006] – “The disclosure herein provides systems, devices, and methods for tracking and compensating for patient motion during a medical imaging scan, such as during a magnetic resonance imaging scan”), wherein the magnetic resonance system comprises […], a computer (abstract – “a computer system configured to analyze images generated by the first and second cameras to determine changes in position of the optical marker”), a camera (abstract – “a first camera positioned to view an optical marker along a first line of sight”), and a display (Para [0439] – “In one embodiment, the I/O devices and interfaces 1512 comprise one or more display devices, such as a monitor, that allows the visual presentation of data to a user. More particularly, a display device provides for the presentation of GUIs, application software data, and multimedia presentations, for example”), wherein the magnetic resonance system is configured to:
use the camera to acquire images of the patient located in the magnetic resonance system in real time (Para [0191] – “to enable real-time motion tracking during a medical imaging scan, in some embodiments, a motion compensation system must operate at a speed of at least 100 Hz, for example, performing an object orientation estimate at a rate of at least 100 times per second”, Para [0126] – “The motion compensation system 100 illustrated in FIGS. 1A and 1B comprises a motion tracking system 102, a scanner 104, a scanner controller 106, two detectors 108, and an optical marker or target 110”, ;
use the computer to determine a movement of the patient and a degree of the movement of the patient by evaluating the images (Para [0017] – “a tracking engine configured to determine a pose of the object in six degrees of freedom by analyzing the first and second images”, Para [0236] – “The target size, rotation angles and translation vector determine the relative displacement of the three target centroids precisely in three dimensions”); and
Yu discloses a scanner controller (Para [0126] – “The motion compensation system 100 illustrated in FIGS. 1A and 1B comprises a motion tracking system 102, a scanner 104, a scanner controller 106, two detectors 108, and an optical marker or target 110”, Para [0010] – “generate tracking data based on the estimated three-dimensional pose of the patient and to transmit the tracking data to a medical imaging scanner controller to enable a medical imaging scanner to dynamically adjust the medical imaging scan to compensate for patient motion”), conversely Yu does not teach a Radio Frequency (RF) controller, a gradient controller, an image sequence controller.
However Huang et al. hereinafter Huang discloses a Radio Frequency (RF) controller, a gradient controller, an image sequence controller (Para [0025] – “A sequence controller 18 controls a radio frequency (RF) controller 20 and a gradient controller 22”).
Yu and Huang are both analogous arts considering they are both in the field of correcting motion.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate the controllers of Huang to achieve the same results. One would have motivation to combine because it discloses a “new and improved channel by channel artifact reduction which addresses the above referenced issues, and others.” (Para [0007]).
depict a symbol on the display symbolizing a part of the patient, wherein a depicted property of the symbol depicts the degree of the movement.
However Oh discloses depict a symbol on the display symbolizing a part of the patient, wherein a depicted property of the symbol depicts the degree of the movement (Para [0003] – “A medical imaging system is used to provide information regarding motion of an examinee such as a patient”, Fig. 17 reproduced above shows a symbol of a face/head with the image of the patient being a face/head and also shows a property of the symbol (color) change as the degree of movement changes).
Yu and Oh are both analogous arts considering they are both in the field of detecting head movement in an MRI system.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate the symbol of Oh to achieve the same results. One would have motivation to combine because “the system advantageously provides the examinee or a user with the guide information regarding the motion. That is, the examinee and the user may easily compare a position of a current imaging part with a position suitable for the imaging” (Para [0086]).
Regarding Claim 14, Yu, Huang and Oh disclose all the elements of the claimed invention as cited in claim 13.
Yu further discloses wherein the magnetic resonance system is configured to carry out the method as claimed in [the first two limitations of] claim 1 (Para [0006] – “The disclosure herein provides systems, devices, and methods for tracking and compensating for patient motion during a medical imaging scan, such as during a magnetic resonance imaging scan”, therefore the system of Yu performs the method steps disclosed by Yu in the Claim 1 rejection).
Conversely Yu does not teach wherein the magnetic resonance system is configured to carry out the method as claimed in [the last limitation of] claim 1
wherein the magnetic resonance system is configured to carry out the method as claimed in [the last limitation of] claim 1 (Para [0003] – “A medical imaging system is used to provide information regarding motion of an examinee such as a patient” therefore the system of Oh performs the method steps disclosed by Oh in the Claim 1 rejection)
Yu and Oh are both analogous arts considering they are both in the field of detecting head movement in an MRI system.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to incorporate the symbol of Oh to achieve the same results. One would have motivation to combine because “the system advantageously provides the examinee or a user with the guide information regarding the motion. That is, the examinee and the user may easily compare a position of a current imaging part with a position suitable for the imaging” (Para [0086]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258.  The examiner can normally be reached on Mon.-Thurs. alternate Fridays 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/R.C.L./               Examiner, Art Unit 3793                                                                                                                                                                                         
/SERKAN AKAR/               Acting Supervisory Patent Examiner of Art Unit 3793